

116 HR 5893 IH: Transit Bus Procurement Act
U.S. House of Representatives
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5893IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2020Mr. Cartwright introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 40, United States Code, to provide certain purchasing authority for recipients or subrecipients of grants under chapter 53 of title 49 of such Code, and for other purposes.1.Short titleThis Act may be cited as the Transit Bus Procurement Act.2.Purchasing authoritySection 502 of title 40, United States Code, is amended—(1)by redesignating subsection (f) as subsection (g); and(2)by inserting after subsection (e) the following new subsection:(f)Use of supply schedules for the purchase of buses(1)In generalThe Administrator shall provide access to sources of supply for buses to recipients or subrecipients of Federal assistance under chapter 53 of title 49, United States Code, to obtain buses for use in public transportation.(2)Department of TransportationThe Secretary of Transportation shall restrict access to sources of supply of the General Services Administration to obtain buses to recipients or subrecipients described in paragraph (1) in areas with a population of less than 200,000 and to recipients or subrecipients in areas with a population of 200,000 or more with 100 or fewer buses in fixed route service during peak service hours..